Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 1, 1995, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument concerning the alleged ineffective assistance of his counsel is without merit (see, People v Rivera, 71 NY2d 705; People v Wood, 150 AD2d 411; People v Hayes, 186 AD2d 268). The defendant’s remaining argument is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636) and, in any event, is without merit (see, People v Harris, 61 NY2d 9). Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.